



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Turner, 2014 ONCA 717

DATE: 20141020

DOCKET: C58259

Simmons, Rouleau and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marvin Turner

Applicant/Appellant

Anthony La Bar, for the appellant

Hannah Freeman, for the respondent

Heard: October 16, 2014

On appeal from the sentence imposed on July 23, 2012 by
    Justice Michael A. Code of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes this appeal based on the companion case of
R.
    v. Curry
in which this court found an error in the sentencing judges
    treatment of the pre-sentence custody.
We agree with
    this concession.  Accordingly, the sentence of 46 months imprisonment is varied
    to 36 months imprisonment based on varying credit for pre-sentence custody from
    20 months to 30 months.  All other terms of the sentence imposed to remain the
    same.


